Citation Nr: 0705681	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for cardiac arrhythmia, 
claimed as irregular heart beat secondary to an electric 
shock.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1980 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran had an in-service accident in which he was 
electrically shocked by an electrical adaptor.  

3.  The currently claimed manifestations are intermittent 
cramping pain in the chest with intermittent cardiac 
arrhythmia and the recently demonstrated right bundle branch 
block are not shown to be due to an electrical shock or other 
event or incident of the veteran's period of active duty.  



CONCLUSION OF LAW

The veteran does not have a cardiac disability manifested by 
irregular heart beat due to disease or injury that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2003, prior to the rating decision on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2003 letter advised the veteran that VA must 
make reasonable efforts to help the veteran to get private 
records or evidence necessary to support his claim.  The 
letter also advised the veteran that VA is responsible for 
getting all records held by Federal agencies, including such 
things as medical records.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s). As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim for service connection and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran has received two VA medical examinations.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with consideration of the claim of service connection for 
cardiac arrhythmia, claimed as irregular heart beat secondary 
to electric shock.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The service medical records (SMR) show that, during military 
service, the veteran received an electric shock while 
connecting a helicopter plug to a test set.   The shock 
resulted in sinus arrhythmia with few premature ventricular 
contractions (PVC).  

A physician was consulted, who opined that the veteran's 
arrhythmia could not be accounted for by the small injury 
that the veteran had sustained.  The veteran was not 
hospitalized at that time.  

The veteran subsequently reported to VA that the in-service 
accident cited above knocked him 6 feet backwards and caused 
a massive headache and dizziness.  He asserts that he 
currently has an irregular heartbeat and intermittent 
cramping pain in his chest, associated with shortness of 
breath lasting from seconds to one minute, which he 
attributes to the in-service accidental electrical shock.  

The veteran has been seen by two VA physicians and a non-VA 
physician, whose opinions in regard to the diagnosis and 
etiology of his current claimed manifestations are summarized 
hereinbelow.  

The veteran underwent a VA medical examination in October 
2003.  The veteran reported that he had seen a private 
physician and that he also had a stress test that showed some 
PVC's.  The veteran also reported that the tests showed no 
evidence of significant cardiac disease and that he was 
diagnosed with mild hypertension.  A VA exercise tolerance 
test was ordered but the veteran apparently failed to report 
for the test.  

The VA doctor noted that the veteran had a past VA medical 
examination in which the heart was noted to be clinically 
normal; the report of that examination is not in the claims 
file.  It was observed that the veteran's current 
electrocardiogram (EKG) showed only left axis deviation, a 
right bundle branch block, and occasional PVC's.  

The VA doctor stated that the bundle branch blocks were new 
findings and were not related to service and specifically not 
related to any electric shock the veteran might have had.  

The VA doctor stated that, based on his examination, as well 
as a recent examination by a private cardiologist, there was 
no current organic heart disease present.  The VA doctor 
stated that the veteran has evidence of conduction system 
abnormalities, which the VA physician noted was a new finding 
not related to service and opined that it would be impossible 
for him to attribute the claimed heart condition being 
secondary to electric shock.  

In August 2004 Dr. K.S., from Medical Clinic of North Texas, 
P.A., stated that in July 1983 the veteran had EKG's done 
immediately after he received electric shock and that those 
EKG's showed a sinus arrhythmia  with intermittent PVC's.  
The private doctor noted that current EKG's show a marked 
right bundle branch block, left axis deviation, and 
intermittent PVC's.  

Dr. K.S. opined that, given the severity of the right bundle 
branch block, it was a reasonable possibility that the block 
was caused by scar tissue from the shock the veteran 
received.  The private doctor noted that left ventricular 
function remained normal at that time.  

The veteran underwent another VA medical examination in April 
2005.  Another VA physician noted that the veteran did not 
present any clinical symptoms of a cardiac problem.  The VA 
doctor diagnosed the veteran with hypertension and mild right 
ventricular hypertrophy and noted that an arrhythmia was not 
detected.  

The VA doctor referred to the August 2004 letter from the 
private physician, Dr. K.S. and added that the opinion was 
presumptive, since no actual scar tissue was identified by 
either the EKG or otherwise.  The VA doctor opined that the 
veteran's heart condition was less likely than not caused or 
a result of the service-connected electric shock.  

The Board notes that the opinions of the Dr. K.S. on the one 
hand, and the VA physicians on the other hand, cited 
hereinabove, disagree in regard to whether there is a nexus 
between the veteran's in service documented incident and his 
claimed cardiac arrhythmia.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board has carefully considered the 
probative value of the opinions of the two VA examiners on 
the one hand, versus the probative value of the opinion of 
the non-VA physician on the other hand, and finds that the 
weight of the evidence is against the veteran's claim.  

The letter by Dr. K.S. is a one-paragraph letter that cites 
to EKG's done in service in 1983, but there is no indication 
that Dr. K.S. based his comments on actual review of the 
service records rather than on the veteran's verbal report.  

The Board notes in this regard that the statements of medical 
professionals concerning a veteran's medical history related 
by the veteran as to remote events are of inherently less 
value than contemporaneous clinical records.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).  

On the other hand, the VA physicians  reviewed the SMR and 
other medical records, and cited to those records in 
articulating their respective opinions.  The Board notes in 
this regard that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Further, as noted above, the letter by Dr. K.S. is a single-
paragraph statement without a detailed rationale, whereas the 
reports of more probative VA statements are detailed in their 
analysis.  

The Board notes in this regard that, in assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

As noted, the VA physicians. had access to the claims file 
(including, significantly, the actual SMR) and provided 
thorough and detailed opinions, whereas Dr. K.S. did not have 
access to the claims file (or, apparently, the SMR) and did 
not provide a thorough and detailed opinion.  

Based on the analysis, the Board finds that the more 
probative medical opinions of record show that the veteran's 
current cardiac disorder is not due to electrical shock or 
any other incident of military service.  Accordingly, service 
connection for cardiac arrhythmia, claimed as irregular heart 
beat secondary to electric shock, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Entitlement to service connection for cardiac arrhythmia, 
claimed as irregular heart beat secondary to electric shock 
is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


